Title: General Orders, 24 January 1783
From: Washington, George
To: 


                        
                             Friday January 24th 1783.
                            Parole Geneva.
                            Countersigns Holland. Ireland.
                        
                        For the day tomorrow Major Morrill.
                        For duty the fourth Massachusetts regiment.
                        Report having been made to the Commander in chief, that when the Country people come to the hutts with
                            marketting, they are frequently Maltreated and plundered by the soldiers; which conduct is not only scandalous in itself
                            but injurious to the Army, as well as the Inhabitants, by tending to discourage the latter from returning again to the
                            Cantonment—To remedy these abuses, the Quarter Master General will point out one, or more places, at which Provisions,
                            Roots, Vegitables &ca designed for the Army are to be exposed to sale.
                        Proper Guards will be appointed for the protection of such as shall attend, with an officer or officers whose
                            duty it will be to superintend the Markett and preserve good order.
                        If any soldier shall attempt to purchase before the articles arrive at the appointed places he will be
                            subject to corporal punishment by the Judgment of a Court martial, but if on such an occasion he shall be guilty of any
                            imposition, fraud or other abuses, prompt punishment shall be inflicted on the spot, that the example may be held out as a
                            terror to others.
                    